Name: Commission Regulation (EEC) No 212/92 of 30 January 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 92 Official Journal of the European Communities No L 22/17 COMMISSION REGULATION (EEC) No 212/92 of 30 January 1992 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 76/92 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 76/92 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at. Brussels, 30 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150 , 15. 6 . 1991 , p. 19 . (4 OJ No L 9, 15 . 1 . 1992, p . 7. No L 22/18 Official Journal of the European Communities 31 . 1 . 92 ANNEX to the Commission Regulation of 30 January 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 17,74 0401 10 90 16,53 0401 20 11 \ 24,40 0401 20 19 23,19 0401 20 91 29,77 0401 20 99 28,56 0401 30 11 76,15 0401 30 19 \ 74,94 0401 30 31 I 146,25 0401 30 39 145,04 0401 30 91 245,12 0401 30 99 \ 243,91 0402 10 11 (4) 125,63 0402 10 19 C) 118,38 0402 10 91 OK4) 1,1838 / kg + 30,26 0402 10 99 00 1,1 838 / kg + 23,01 0402 21 11 (4) 176,22 0402 21 17 0 168,97 0402 21 19 (4) 168,97 0402 21 91 (4) 213,37 0402 21 99 (4) 206,12 0402 29 1 1 00 (4) 1,6897 / kg + 30,26 0402 29 15 00 1,6897 / kg + 30,26 0402 29 19 00 1,6897 / kg + 23,01 0402 29 91 00 2,061 2 / kg + 30,26 0402 29 99 00 2,061 2 / kg + 23,01 0402 91 11 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 040291 51 0 146,25 0402 91 59 0 145,04 0402 91 91 0 245,12 0402 91 99 0 243,91 0402 99 11 0 49,85 0402 99 19 0 49,85 0402 99 31 00 1,4262 / kg + 26,64 0402 99 39 00 1,4262 / kg + 25,43 0402 99 91 00 2,41 49 / kg + 26,64 0402 99 99 00 2,41 49 / kg + 25,43 0403 10 02 l 125,63 0403 10 04 176,22 31 . 1 . 92 Official Journal of the European Communities No L 22/ 19 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 06 213,37 0403 10 12 0 1,1 838 / kg + 30,26 0403 10 14 0 1,6897 / kg + 30,26 0403 10 16 0 2,061 2 / kg + 30,26 0403 10 22 26,81 0403 10 24 32,18 0403 10 26 78,56 0403 10 32 (') 0,2077 / kg + 29,05 0403 10 34 (') 0,2614 / kg + 29,05 0403 10 36 (') 0,7252 / kg + 29,05 0403 90 1 1 \ 125,63 0403 90 13 176,22 0403 90 19 213,37 0403 90 31 0 1,1 838 / kg + 30,26 0403 90 33 0 1,6897 / kg + 30,26 0403 90 39 0 2,061 2 / kg + 30,26 0403 90 51 26,81 0403 90 53 l 32,18 0403 90 59 78,56 0403 90 61 0 0,2077 / kg + 29,05 0403 90 63 (') 0,261 4 / kg + 29,05 0403 90 69 0 0,7252 / kg + 29,05 0404 10 11 * 11 21,09 0404 10 11 * 14 176,22 0404 10 11 * 17 213,37 0404 10 11 * 21 125,63 0404 10 11 * 24 176,22 0404 10 11 * 27 I 213,37 0404 10 19 * 11 0 0,21 09 / kg + 23,01 0404 10 19 * 14 (') 1,6897 / kg + 30,26 0404 10 19 * 17 (') 2,06 12 / kg + 30,26 0404 10 19*21 (') 1,1 838 / kg + 30,26 0404 10 19*24 (') 1,6897 / kg + 30,26 0404 10 19*27 O 2,06 12 / kg + 30,26 0404 10 91 * 11 0 0,21 09 / kg 0404 10 91 * 14 0 1,6897 / kg + 6,04 0404 10 91 * 17 (2)\ 2,06 12 / kg + 6,04 0404 10 91 * 21 (2) 1,1 838 / kg + 6,04 0404 10 91 * 24 0 1,6897 / kg + 6,04 0404 10 91 * 27 O 2,06 1 2 / kg + 6,04 0404 10 99 * 11 0 0,21 09 / kg + 23,01 0404 10 99 * 14 - 0 1,6897 / kg + 29,05 0404 10 99 * 17 0 2,06 1 2 / kg + 29,05 0404 10 99*21 O 1,1838 / kg + 29,05 0404 10 99*24 0 1,6897 / kg + 29,05 0404 10 99 * 27 (2) 2,0612 / kg + 29,05 0404 90 1 1 \ 125,63 0404 90 13 176,22 0404 90 19 213,37 0404 90 31 125,63 0404 90 33 176,22 0404 90 39 \ 213,37 0404 90 51 (') 1,1838 / kg + 30,26 0404 90 53 00 1,6897 / kg + 30,26 0404 90 59 0 2,06 1 2 / kg + 30,26 0404 90 91 0 1,1838 / kg + 30,26 0404 90 93 00 1,6897 / kg + 30,26 0404 90 99 0 2,06 12 / kg + 30,26 No L 22/20 Official Journal of the European Communities 31 . 1 . 92 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0405 00 10 252,76 0405 00 90 308,37 0406 10 20 (4) 245,15 0406 10 80 0 296,37 0406 20 10 (3)0 397,01 0406 20 90 (4) 397,01 0406 30 10 (3)(4) 192,54 0406 30 31 (3)(4) 184,45 0406 30 39 on 192,54 0406 30 90 on 289,26 0406 40 00 on 148,14 0406 90 1 1 on 234,04 0406 90 13 on 171,25 0406 90 15 on 171,25 0406 90 17 on 171,25 0406 90 19 on 397,01 0406 90 21 00 234,04 0406 90 23 00 199,65 0406 90 25 00 199,65 0406 90 27 00 199,65 0406 90 29 00 199,65 0406 90 31 00 199,65 0406 90 33 0 199,65 0406 90 35 00 199,65 0406 90 37 00 199,65 0406 90 39 00 199,65 0406 90 50 00 199,65 0406 90 61 0 397,01 0406 90 63 0 397,01 0406 90 69 0 397,01 0406 90 73 0 199,65 0406 90 75 0 199,65 0406 90 77 0 199,65 0406 90 79 0 199,65 0406 90 81 0 199,65 0406 90 85 0 199,65 0406 90 89 00 199,65 0406 90 93 0 245,15 0406 90 99 0 296,37 1702 10 10 24,98 1702 10 90 24,98 2106 90 51 24,98 2309 10 15 91,21 2309 10 19 118,43 2309 10 39 111,12 2309 10 59 92,04 2309 10 70 118,43 2309 90 35 l 91,21 2309 90 39 118,43 2309 90 49 111,12 2309 90 59 92,04 2309 90 70 118,43 31 . 1 . 92 Official Journal of the European Communities No L 22/21 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated . (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90.